Case: 3:19-cv-00226-WHR Doc #: 26 Filed: 09/08/20 Page: 1 of 21 PAGEID #: 469

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
ERIC NATHAN, et al., Case No.: 3:19-cv-00226-WHR
Plaintiffs, Judge: Walter H. Rice
v. Magistrate Judge: Michael J. Newman
WHIRLPOOL CORPORATION, CLASS ACTION

Defendant.

STIPULATED ORDER REGARDING DISCOVERY OF
ELECTRONICALLY STORED INFORMATION

IT IS HEREBY STIPULATED AND AGREED by the Plaintiffs and Defendant
(“Parties”), through their respective counsel, subject to the approval of the Court, that the following
Stipulated Order Regarding the Discovery of Electronically Stored Information (the “Stipulated
ESI Protocol” or the “Protocol’’) be entered by this Court:

STIPULATED ESI PROTOCOL
I. Cooperation and Proportionality

A. The Parties will conduct discovery in a cooperative manner. The Parties will meet and
confer about issues or disputes related to electronic discovery, in an effort to avoid or
resolve disputes without court intervention.

B. The Parties will consider the proportionality standard set forth in Fed. R. Civ. P.
26(b)(2)(C) in formulating their discovery plan. To further the application of the
proportionality standard in discovery, requests for production of ESI and related responses
should be reasonably targeted, clear, and as specific as practicable.

C. The Parties will consider the option of prioritizing certain discovery where appropriate.
The Parties agree to discuss entering into a separately negotiated non-waiver inadvertent
disclosure agreement pursuant to Federal Rule of Evidence Rule 502(d).
Case: 3:19-cv-00226-WHR Doc #: 26 Filed: 09/08/20 Page: 2 of 21 PAGEID #: 470

II.

Ill.

General Terms

. "Native format" means and refers to the format of ESI in which it was originally created or

normally kept by the party making the production (the “Producing Party”) in the usual
course of its business and in its regularly conducted activities.

. "Metadata" means and refers to information about information or data about data, and

includes without limitation:

1. information embedded in or associated with a native file that is not ordinarily viewable
or printable from the application that generated, edited, or modified such native file
which describes the characteristics, origins, usage, and/or validity of the electronic file;
and/or

2. information generated automatically by the operation of a computer or other
information technology system when a native file is created, modified, transmitted,
deleted, or otherwise manipulated by a user of such system.

. "Static Image" means or refers either 1) to a representation of ESI produced by converting

a native file, or 2) to an image created by scanning a hard-copy document, into a standard
image format capable of being viewed and printed on standard computer systems.

. “Parent” and “Child” documents are documents that contain logical companion documents

or sub-documents. The common example is an email with attachments. The email is the
parent and the attachments are the child documents.

. “Checksum Hash” or “Checksum” is a mathematical system that evaluates the contents of

any electronic file and can produce a hash value. That hash value is used to represent and
verify that the contents are what they were intended to be. It can also be used for
deduplication. In terms of text documents, if even one character is changed, the entire hash
is different. This is also known as an “exact duplicate.”

“RFC” or “Request for Comment” is the standards upon which the internet communication
standards are specified.

Preservation

. The parties shall take reasonable and good faith steps to preserve documents within their

possession, custody, or control that they know, or reasonably should know, are relevant to
the claims and defenses at issue in this action, and shall continue to preserve such
information during the pendency of this action.

. The Parties further acknowledge a litigation hold is in place and both Parties are taking

reasonable and proportional steps to preserve potentially relevant information. A party may
use any reasonable steps to preserve documents consistent with the party's record
Case: 3:19-cv-00226-WHR Doc #: 26 Filed: 09/08/20 Page: 3 of 21 PAGEID #: 471

management systems, routine computer operation, ordinary business practices, and the
preservation requirements of this Order. As used in this Order, "reasonable steps" include:

1. identifying individuals reasonably likely to possess or control potentially relevant
documents;

2. notifying such individuals of their duties to preserve potentially relevant documents
under the terms of this Order; and

3. monitoring compliance with the preservation requirements of this Order. For purposes
of preservation, this Order does not obligate any party to segregate or collect potentially
relevant documents unless the party has a reason to anticipate that, absent such actions,
relevant information is likely to be lost during the pendency of this action.

C. The parties are required to act in good faith and shall not transfer ESI to another form solely
for the purpose of increasing the burden of discovery for other parties.

D. The parties agree to take reasonable steps to preserve and collect records in a form that will
permit the production of Metadata that is necessary to fulfill their agreement on the form
of production, referenced in Exhibit A.

E. Additionally the Parties agree that the following ESI may not have to be collected because
it is deemed to be unduly burdensome or expensive:

1. Back-up data that are substantially duplicative of data that are more accessible
elsewhere;

2. Data maintained or duplicated in any electronic backup system for the purpose of
system recovery or information restoration, including but not limited to, system
recovery backup tapes or other media, continuity of operations systems, and data
or system mirrors or shadows, if such data are routinely purged, overwritten or
otherwise made not reasonably accessible in accordance with an established routine
system maintenance policy.

3. unallocated, slack space, deleted data, file fragments, or other data accessible by
use of computer forensics;

4. random access memory (RAM), temporary files, or other ephemeral data (except
data captured by ephemeral message platforms/apps) that are difficult to preserve
without disabling the operating system;

5. on-line access data, such as temporary internet files, history, cache, cookies, and
the like;
Case: 3:19-cv-00226-WHR Doc #: 26 Filed: 09/08/20 Page: 4 of 21 PAGEID #: 472

IV.

6. Data relating to online access, such as temporary Internet files, browser history, file
or memory caches and cookies;

7. Data in metadata fields that are frequently updated automatically as part of the usual
operation of a software application, operating system or network (e.g., data last
opened) provided, however, that such metadata as it exists at the time of
preservation shall be retained, produced, and not altered by the production process
unless it is separately preserved and produced with the relevant document;

8. telephone or VOIP voice messages that are not regularly stored or saved in the
course of business, unless any such messages were otherwise stored or saved;

9. operating system files, executable files, and log files (including web server, web
services, system, network, application log files and associated databases, analysis
output caches, and archives of such data), unless such log files may be used to
identify putative class members or contain other relevant class data;

10. data from Blackberry, iPhone or other smartphone devices where the Producing
Party knows based on its standard practices that the information contained is
duplicative of other sources (e.g., other email systems); and

11. any other file types subsequently agreed to by the parties.

F, Absent a showing of good cause, no party need restore any form of media upon which

backup data is maintained in a party’s normal or allowed processes, including but not
limited to backup tapes, disks, SANS, and other forms of media, to comply with its
discovery obligations in the present case. For the avoidance of doubt, CDs, DVDs or other
media that are used in the ordinary course of business to store original data shall be
searched for responsive material.

Sources of ESI

. The Parties agree to exchange a list of custodians likely to have discoverable information,

including job title (or former job title), a brief description of custodian’s responsibilities,
and the employment period for each custodian. The Parties will meet and confer in good
faith to reach an agreement regarding the custodians from whom relevant ESI will be
collected and searched, and maintain the right to relevant ESI from custodians who may
not originally have been identified as discovery progresses. Parties will seek to identify
and produce all relevant documents from all sources and locations.

. Upon discovery of relevant and non-produced documents due to private web links (URLs)

within the production that have been unresolved, the Parties have the right to request those
documents be provided, referencing the requested URL.
Case: 3:19-cv-00226-WHR Doc #: 26 Filed: 09/08/20 Page: 5 of 21 PAGEID #: 473

C. The time period for ESI searches shall be limited to the time period of July 1, 2013 through
the present.

D. To achieve proportional and cost-effective discovery, the parties may agree to limitations
on the scope of the search (e.g., time frames, document types, keywords) to reasonably cull
out non-responsive information. The parties may also agree to the use of predictive coding
technology to identify documents responsive and unresponsive to Fed. R. Civ. P. 34
requests. Counsel for any party producing documents under this section shall include with
the production, a declaration providing the statistics on the accuracy of the sampling and
production, including at a minimum statistics for recall, precision, and elusion. The Parties
further agree to be bound by the Stipulated Protective Order during the sharing of ESI.
Nothing in this Stipulated ESI Protocol precludes any party from challenging the
admissibility, discoverability, production, relevance, or confidentiality of information
produced under this protocol or otherwise objecting to its production or use at trial.

E. Parties will negotiate a separate authenticity stipulation for electronic evidence produced
in response to discovery requests.

F. Neither Party may seek relief from the Court concerning compliance with this Protocol
unless it has conferred with other affected Parties. If necessary, this Protocol may be
amended by written agreement of all Parties.

Vv. Search and Review

A. Collection. Each Party will be responsible for reviewing and producing its own documents.
However, to facilitate a cooperative, efficient, and cost-effective discovery process, the
Parties agree to meet and confer about ESI search terms and techniques to demonstrate an
agreeable and efficient process in accordance with Federal Rules of Civil Procedure, Rule
26(b) to ensure an open, collaborative and transparent exchange of information.

1. The Parties shall exchange proposed ESI search terms. The Parties shall then meet and
confer to attempt to reach an agreement on the search terms or other techniques to be
used to identify potentially responsive documents.

2. To advance the meet and confer, the Parties shall discuss, to the extent not protected
by the attorney-client privilege or work product doctrine, whether the search terms
should include additional relevant email addresses, acronyms, slang, euphemisms, code
words, nicknames, project names, terms of art, industry references, or other language
likely to identify responsive documents, including appropriate synonyms for the
proposed search terms and variations of search syntaxes. The Parties agree that search
term negotiations and discussions of other limiters should be done in good faith and be
cooperative in nature. The search term negotiations and identification of further search
terms shall be an iterative process meant to identify all potentially responsive
documents.
Case: 3:19-cv-00226-WHR Doc #: 26 Filed: 09/08/20 Page: 6 of 21 PAGEID #: 474

B. Format. Except for where indicated in the following paragraphs or specifically requested
items by counsel, the default format for production of ESI shall be single-page TIFF+ files
with extracted text, if available, and metadata in a load file as agreed by the parties in
compliance with Exhibit A of this Order.

I,

Be

Each document will have text extracted for searching.

Metadata will be extracted formatted into fields specified by Exhibit A and following
industry technical standards specified.

a. Email addresses will follow either the name@somewhere.com = or
name(@somewhere.com<Doe, John> pattern. (Reference See RFC 5322 @ 3.4)

 

b. Email dates can follow either their native date format (Reference RFC 5322 @ 3.3)
or standard ISO 8601 formatting that includes the time zone

c. Document dates should follow standard ISO 8601 formatting that includes the time
zone

Documents will be virtually “printed out” and Bates Stamped except in cases where the
file does not lend itself to be printed files should be produced as Native with a single
page Bates Stamped as a representative of the document. A few examples are:
spreadsheets, CADs, databases, movies, or audio recordings.

Every page will contain a case-wide and unique Bates Stamp. The Bates Stamp system
will conform to the following:

a. Bates Stamps shall only contain upper and lower case letters, numbers, dashes, and
underscores.

b. For each given Bates Stamp prefix, the numeric padding shall remain the same
length.

c. There will not be any sub-page stamping of the Bates Stamp. e.g., ABC0001 is the
document’s Bates Stamp and page one of it is ABC0001.001).

For databases, to the extent a database contains responsive and non-responsive
information, only potentially responsive information needs to be disclosed. To
determine the data that is relevant to the document requests, a list of databases and
systems used to manage relevant data should be provided with the following
information:

a. Database Location;

b. Database Name;
Case: 3:19-cv-00226-WHR Doc #: 26 Filed: 09/08/20 Page: 7 of 21 PAGEID #: 475

c. Database Type;

d. Software Platform and Version:
e. Business Unit;

f. Searching Capabilities;

g. Reporting Capabilities; and

h. Database Administrator.

6. For proprietary items such as security footage and CADs discussion will be required to
find a common format that will work for the receiving parties as well as not burdensome
for the producing party.

7. Content such as text messages or messages from similar applications, such as but not
limited to Instant Messenger, SMS, Slack, or Google Hangouts, each chain of messages
shall be produced in spreadsheet format with attachments listed by file name and Bates
number, and attachments included as children in the family.

8. In cases where only a paper version is available or a version of an electronic document
that was printed out has hand-written notes, it will be scanned and the text will be
generated using commercially available OCR technology, with each page Bates
Stamped appropriately. Appropriate custodial, date, and location data will need to be
supplied within the Metadata. (See Exhibit A)

9. In cases of redaction, then the document can be either have the Native edited if it does
not lend itself to “printing” or exported to Page Images with the redaction applied and
text can either be adjusted or the Page Images can be OCR’d. (Printing out any
electronic documents that require redaction and redacting on paper and then scanning
back in is not acceptable) Metadata must be copied over. Finally, a redaction log must
be supplied, providing the Bates Stamp of the document and a brief justification for the
redaction as indicated in Section VII.
Case: 3:19-cv-00226-WHR Doc #: 26 Filed: 09/08/20 Page: 8 of 21 PAGEID #: 476

A. Native Files. Native file documents, emails or attachments may be included with the
electronic production using the below criteria:

1.

2

Excel spreadsheets should be produced in native format (with cells visible).
Producing Party.

a. Documents produced in native format shall be re-named to reflect the production
number.

b. The full path of the native file must be provided in the .DAT file for the NATIVE
FILE field.

c. The confidentiality designation under the Stipulated Protective Order to be entered
in this action will be produced in the load file in the CONFIDENTIALITY field.

If documents produced in native format are printed for use in deposition, motion or
hearing, the party printing the document must print the slip sheet representing the
document (which should contain the Bates Stamp and any confidentiality markings)
and place as first page to the printed document.

B. Hierarchy. Hierarchal structure of documents will be supplied. (i.e. Parent/Child
relationships) This is the scenario where there is a document that contains sub-documents
or embedded objects.

k,

Bs

There will be a parent document that then contains child documents. The “family” is
specified by the first page Bates Stamp of the parent document and the end is the last
page of the child document.

Sometimes child documents are overlooked. If this happens following the production
of the files containing embedded objects, sub-documents or links to private documents
via URL, a receiving party may make reasonable requests, with respect to specific
embedded objects particularly identified in the requests, for production of these
embedded objects as stand-alone files. The producing party shall cooperate reasonably
in responding to any such requests and produce the embedded objects as stand-alone
files.

Common situations where there are parent/child relationships are but not limited to:

a. Emails with embedded objects and attachments. If the embedded objects are not
displayed upon the Static Image, then the object needs to be produced as a child
document to the email. Attachments must be produced as a child document as well.

b. Compressed archives such as Zip, RAR, TAR, etc. shall have the archive as the
parent and the contents as the child.
Case: 3:19-cv-00226-WHR Doc #: 26 Filed: 09/08/20 Page: 9 of 21 PAGEID #: 477

c. The parties may exclude embedded objects found in emails and PowerPoint files
from the production. Embedded objects found in word processing and spreadsheet
files to be extracted and produced.

d. Following production of the files containing embedded objects, a receiving party
may make reasonable requests, with respect to specific embedded objects
particularly identified in the requests, for production of these embedded objects as
stand-alone files. The producing party shall cooperate reasonably in responding to
any such requests.

C. Production File Structure. The file structure of each of the productions shall have a root
folder containing the production. That folder shall be named the production identifier.
Within it will be contained:

i,

the Load File (DAT file extension) will have its filename that of the production and
will be located in the root of the production’s directory. This is essentially a spreadsheet
that has columns defined by Exhibit A and its contents delimited by the specifications
in Exhibit C. This will also contain the extracted Metadata defined;

the file that links the page images to the documents within the Load File, also known
as the OPTICON file (OPT file extension), will have its filename that of the production
and will be located in the root of the production’s directory. The structure of this file is
defined in Exhibit B;

the Static Images will be contained in folder entitled “IMAGES” located in the root of
the production’s directory. This will contain sub-folders with the Static Images stored
within it. Each sub-folder cannot exceed 5,000 TIF/JPEG images (example:
\ProductionFolder\IMAGES\01\ABC0001.JPG);

the extracted searchable text will be located in a folder entitled “TEXT” located in the
root of the production’s directory. This will contain sub-folders with the TXT files
stored within it. Each sub-folder cannot exceed 5,000 files (example:
\ProductionFolder\TEXT\01\ABC0001.txt); and

the native documents will be located in a folder entitled “NATIVES” located in the
root of the production’s directory. This will contain sub-folders with the native files
stored within it. Each sub-folder cannot exceed 5,000 files (example:
\ProductionFolder\NATIVES\01\ABC0001.xIsx).

D. Static Images. Static Images are fair and accurate representations of each page of a
documented virtually “printed out”. The requirements are as follows:

1,

They must have a minimum resolution of 300 dpi (dots per inch);
Case: 3:19-cv-00226-WHR Doc #: 26 Filed: 09/08/20 Page: 10 of 21 PAGEID #: 478

2. these Static Images can be saved as either be a JPEG image file when color is involved
or a TIFF Group IV black & white image file for non-color content; and

3. each Static Image file will be named with the case-wide unique Bates Stamped page
they represent. The Bates Stamp will be located on the bottom right-hand corner of the
page and any confidentiality markings will be on the bottom left-hand corner.

E. Text. Extracted text will be “exported” directly from the document. In cases of being a
scanned or a redacted document, then OCR text can be substituted. In either case of
extraction or OCR, correct text encoding must be observed, especially in cases such as
Asian languages and Emoji’s. If text is found to be “garbled” in either the Static Images or
the extracted text, then a request for the native version may be required or reproduction of
affected Static Images and/or extracted text. Additionally, all embedded web links (URLs)
not visible in the Static Image will be supplied in the searchable text.

F. Checksum Hash. Parties must agree on a single checksum hash pattern to use for all
documents within all subsequent productions. The choices are MD5, SHA1, or SHA256.
This will be used for purposes of deduplication, uniqueness and verification across all
productions from all parties. The chosen checksum hash will be a representation of the
entire document’s contents.

G. De-duplication. De-duplication will be based on the chosen Checksum Hash pattern, and
each Party will disclose the methodology it used, if any, to de-duplicate. However,

1. de-duplication shall be performed only at the Parent Document level so that
attachments are not de-duplicated against identical stand-alone versions of such
Documents and vice versa;

2. attachments to emails or other Documents shall not be disassociated from the parent
email or Document, even if they are exact duplicates of another Document in the
production; and

3. hard copy Documents may not be eliminated as duplicates of responsive ESI if there is
anything written on the hard copy Document that makes it different from the electronic
copy. A Party may only de-duplicate “exact duplicate” Documents and may not de-
duplicate “near-duplicate” Documents, both of the quoted terms in this sentence being
given their ordinary meaning in the eDiscovery field.

4. The remaining version of the document after de-duplication will contain a listing of all
custodians and file paths from all of the duplicates removed. This could be on a rolling
nature if productions are on a rolling protocol.

H. Exception Files. Files that cannot be produced or imaged due to technical difficulties shall
be identified as exception files. Common exception files include, without limitation,
corruption, password protection, digital rights management, or proprietary software

10
Case: 3:19-cv-00226-WHR Doc #: 26 Filed: 09/08/20 Page: 11 of 21 PAGEID #: 479

VI.

VII.

associated to the file. The parties will address on a case-by-case basis any exception files
that appear to be significant to this litigation.

Email Threads

. Email threads are email communications that contain prior or lesser-inclusive email

communications that also may exist separately in the party’s electronic files. A most
inclusive email thread is one that contains all of the prior or lesser-inclusive emails,
including attachments, for that branch of the email thread.

. A Producing Party may use e-mail thread suppression to exclude email from production,

provided however, that an email that includes an attachment or content in the BCC or other
blind copy field shall not be treated as a lesser-included version of an email that does not
include the attachment or content, even if all remaining content in the email is identical.
To the extent that a Producing Party uses e-mail thread suppression to exclude email from
production, the Producing Party shall produce the metadata for that suppressed email.

. For email threads that are withheld for attorney-client privilege or work product

protections, the Producing Party shall log an entry for each lesser-included email in the
thread, or the Producing Party shall log a single entry for the entire thread and produce a
redacted version of the threaded email.

. Following production of the most-inclusive email threads, a receiving party may make

reasonable requests, with respect to most-inclusive email threads particularly identified in
the requests, for production of individual lesser-inclusive emails. The producing party shall
cooperate reasonably in responding to any such requests.

Standard for Addressing Privilege

. With respect to privileged or attorney work product information generated after the filing

of the complaint, parties are not required to include any such information in privilege logs.

. The Parties agree that certain privileged communications or documents should not be

included in a privilege log: (a) privileged communications and work-product exclusively
between a Party and its outside litigation counsel after July 25, 2019; (b) work product of
counsel created after July 25, 2019, (c) any privileged communication or work-product
after July 25, 2019.

. The privilege log shall identify for each claimed privileged document: (1) a unique

document identifier; (2) a description sufficient to allow the Parties to analyze the relevance
and claimed privilege; (3) the date of the document; (4) the author of the document; (5) all
recipients of the document; and (6) the claimed basis for withholding the document.

. Privileged activities undertaken in compliance with the duty to preserve information after

March 27, 2019 when Defendant received written pre-litigation notice, are protected from

1]
Case: 3:19-cv-00226-WHR Doc #: 26 Filed: 09/08/20 Page: 12 of 21 PAGEID #: 480

VII.

disclosure and discovery under Fed. R. Civ. P. 26(b)(3)(A) and (B) The Parties agree that
a privilege log will be provided within thirty (30) days of the substantial completion of the
production of documents; provided, however, that all privilege logs will be provided with
sufficient time to permit the Receiving Party to review the privilege logs, meet and confer
with the Producing Party, and bring any motion regarding those privilege logs prior to the
close of discovery.

Parties shall confer on an appropriate non-waiver order pursuant to Fed. R. Evid. 502. Until
a non-waiver order is entered, information that contains produced in discovery that is
protected as privileged or work product shall be immediately returned to the producing
party (i) if such information appears on its face that it may have been inadvertently
produced or (ii) if the producing party provides notice within 15 calendar days of discovery
by the producing party of the inadvertent production.

Reservation of Rights

Nothing contained herein is intended to or shall serve to limit a Party’s right to conduct a
review of documents, ESI, or other information (including metadata) for relevance,
responsiveness and/or segregation of privileged and/or protected information before
production

Dated: Ne p te ny bef 3 , 2020.

BY THE COURT:

Laine wa. <a,

 

United States District Judge

APPROVED:

12
Case: 3:19-cv-00226-WHR Doc #: 26 Filed: 09/08/20 Page: 13 of 21 PAGEID #: 481

s/

s/

 

W.B. Markovits

Paul M. De Marco

Terence R. Coates

Markovits, Stock & Demarco, LLC

3825 Edwards Road, Suite 650

Cincinnati, OH 45209

Telephone: 513.651.3700

Facsimile: 513.665.0219

Email: bmarkovits@msdlegal.com
pdemarco@msdlegal.com
tcoates@msdlegal.com

and

Nathan D. Prosser

Hellmuth & Johnson, PLLC

8050 West 78th Street

Edina, MN 55439

Telephone: 952.941.4005
Facsimile: 952.941.2337
Email: nprosser@hjlawfirm.com

and

Mark J. Schirmer

Straus & Boies, LLP

1355 Lynnfield Road, Suite 245
Memphis, TN 38119
Telephone: 901.683.4522

Email: mschirmer@straus-boies.com

Attorneys for Plaintiff

Andrew M. Unthank

Daniel N. Guisbond

Wheeler Trigg O’Donnell LLP

370 Seventeenth Street, Suite 4500

Denver, Colorado 80202

Telephone: 303.244.1800

Facsimile: 303.244.1879

Email: unthank@wtotrial.com
guisbond@wtotrial.com

and

James A. Dyer

Sebaly Shillito + Dyer

1900 Kettering Tower

40 North Main Street
Dayton, Ohio 45423
Telephone: 937.222.2500
Facsimile: 937.222.6554
Email: jdyer@ssdlaw.com

Attorneys for Defendants,
KitchenAid, Inc. and Whirlpool Corporation

13
Case: 3:19-cv-00226-WHR Doc #: 26 Filed: 09/08/20 Page: 14 of 21 PAGEID #: 482

CERTIFICATE OF SERVICE (CM/ECF)

| hereby certify that on , 2019, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system. Notice of this filing will be sent by operation of the
Court’s electronic filing system to all Parties indicated on the electronic filing receipt.

Terence Richard Coates
tcoates@msdlegal.com, llinneman@msdlegal.com, jpottschmidt@msdlegal.com,
dholcomb@msdlegal.com

Paul M De Marco
pdemarco@msdlegal.com, jpottschmidt@msdlegal.com, dpendygraft@msdlegal.com,
demarcoworld@yahoo.com, dholcomb@msdlegal.com

James Alan Dyer
jdyer@ssdlaw.com, Imatevia@ssdlaw.com

Wilbert Benjamin Markovits
bmarkovits@msdlegal.com, llinneman@msdlegal.com, jpottschmidt@msdlegal.com,
dholcomb@msdlegal.com

Nathan D. Prosser
nprosser@hjlawfirm.com, fewing@hjlawfirm.com

Walter H. Rice

walter_rice@ohsd.uscourts.gov, dianne_marx@ohsd.uscourts.gov,
James_Smerbeck@ohsd.uscourts.gov,donna_vinolus@ohsd.uscourts.gov,
tisha_parker@ohsd.uscourts.gov, rice_deputy@ohsd.uscourts.gov,

lisa. woodward@ohsd.uscourts.gov, jeffrey_ garey@ohsd.uscourts.gov

Sf

 

14
Case: 3:19-cv-00226-WHR Doc #: 26 Filed: 09/08/20 Page: 15 of 21 PAGEID #: 483

EXHIBIT A

 

Field Name! Field Description Applicable
Doc Type

 

1 PROD_BEG Beginning Bates number” All
(production number)

 

2 |PROD_END Ending Bates number* All
(production number)

 

3. |BEG ATT First Bates number of family All
range? (i.e. Bates number of the
first page of the parent email)

 

4 |END ATT Last Bates number of family All
range’ (i.e. Bates number of the
last page of the last attachment)

 

5 PARTY Name of the party producing the | All
document

 

6 VOL Production Volume Number All

 

7 |ALL CUSTODIANS Name(s) of person or data source | All
from where documents/files are
produced. Where redundant
names occur, individuals should
be distinguished by an initial
which is kept constant throughout
productions (e.g., Smith, John A.
and Smith, John B.). Each name

66,0?

delimited by a “;

 

 

 

 

 

 

' Field Names may vary from system to system and even between different versions of systems. Thus, Parties are to
be guided by these Field Names and Descriptions when identifying the metadata fields to be produced for a given
document pursuant to this ESI Protocol Order.

See note about Bates Stamp at V. B. 3. Under Search and Review.

 
Case: 3:19-cv-00226-WHR Doc #: 26 Filed: 09/08/20 Page: 16 of 21 PAGEID #: 484

 

Field Name! Field Description Applicable
Doc Type

 

8 |ALL FOLDER PATHS Names of all of the folder paths | EDocs &
where the document was found Emails
(excluding as an attachment or
child object) including the
filename with extension

 

9 |CHILD PATH The folder path with filename as_ | EDocs &
it is embedded to its parent. This | Emails
includes the filename with
extension

 

10 | CHECKSUM Agreed upon Checksum Hash, All
either MD5, SHAI or SHA256

 

11 |PG_COUNT Number of pages in the document | All

 

12 | CHILD COUNT Number of Child Documents (i.e. | E-docs
email attachments or embedded
objects)

 

13. | DOC_TYPE Descriptor of the type of All
document:

“E-document” for
electronic documents not emails,
that are parents;

“Emails” for all emails;

“E-attachments” for files

that are attachments to emails,
embedded objects, or contained
in archives; and

“Paper” for hard copy physical
documents that have been
scanned and

converted to an electronic image

 

 

 

 

 

16

 
Case: 3:19-cv-00226-WHR Doc #: 26 Filed: 09/08/20 Page: 17 of 21 PAGEID #: 485

 

Field Name!

Field Description

Applicable
Doc Type

 

14

DOC _EXTS

File extension(s) of the document
discovered. Delimited by “;”

E-docs &
Emails

 

15

REDACTED

Descriptor for documents that
have been redacted.

“Yes” for redacted
documents; “No” for
unredacted documents.

All

 

16

CONFIDENTIALITY

Indicates if the document has
been designated as
“Confidential” or “Highly
Confidential” pursuant to any
applicable Protective Order.
“No” indicates those documents
that are not so designated.

All

 

17

EMAIL THREAD INDEX

Message header identifier that
permits threading of email chains
in review software

Email

 

18

EMAIL MSGID

Unique Email Message Identifier
assigned at time of sending. Used
to delineate threading?

Email

 

19

EMAIL REFERENCES

References Header data from
email header indicating group of
email Message IDs°

Email

 

20

 

 

EMAIL INREPLYTO

 

In-Reply-To Header data from
email header indicating what the
email is in direct reply to”

 

Email

 

 

> Message ID, References and In-Reply-Tos must be retained in native RFC format as was transmitted. Example:
<123ahsd@2134332432.somewhere.there> See RFC 5322 @ 3.6.4

17

 
Case: 3:19-cv-00226-WHR Doc #: 26 Filed: 09/08/20 Page: 18 of 21 PAGEID #: 486

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Field Name! Field Description Applicable
Doc Type

21 | EMAIL FROM Sender or Represented as the Email
sender, can contain one or more
addresses*

22 | EMAIL SENDER Actual Sender? (single address Email
only, if different from FROM)

23 | EMAIL TO Recipients* Email

24 | EMAIL CC Additional recipients* Email

25 | EMAIL BCC Blind additional recipients* Email

26 | EMAIL SUBJECT Subject line of email Email

27 |EMAIL DELIVERED TO | Email actually Delivered to* Email

28 | EMAIL SENT Time Email was Sent° Email

29 | EMAIL RCVD Time Email was Received® Email

30 | FILE TITLE Title provided by user within the | Edocs
document

31 | FILE_AUTHOR Author of a document Edocs

32 | FILE _ DATE CREATED Creation date of file from Edocs
Metadata®

33 | FILE DATE MOD Last modified date of file from | Edocs
Metadata®

34 | FILE OS CREATE DATE | Creation date from Operating
System®

 

 

4 Reflects the native transmittal state of the field. Formatted as either example: someone@somewhere.there<Doe,
John> or someone@somewhere.there (See RFC 5322 @ 3.4)

> Email Dates Formatted in either native RFC format (Mon, 9 Jul 2019 11:09:23 +0000) or specified ISO 8601

format of (2019-07-09 11:09:23 +0000). See RFC 5322 @ 3.3 or ISO 8601 as YYYY-MM-DD hh:mmiss Z (Year-

Month-Day 24Hr:Min:Sec TimeZone)

® File dates represented in ISO 8601 format of (2019-07-09 11:09:23 +0000). See ISO 8601 as YYYY-MM-DD
hh:mm:ss Z (Year-Month-Day 24Hr:Min:Sec TimeZone)

18

 
Case: 3:19-cv-00226-WHR Doc #: 26 Filed: 09/08/20 Page: 19 of 21 PAGEID #: 487

 

 

 

 

 

 

 

 

 

 

Field Name! Field Description Applicable
Doc Type

35 | FILE_[OS MOD DATE Last Modification date from
Operating System®

36 | TEXT_PATH Full path for OCR or Extracted | All
Text files on producing media

37 | NATIVE FILE LINK Full path for documents provided | Email and E-
in native format on producing docs
media

38 | PHYSICAL LOCATION Location of where document was | Paper
found

39 | URL Referenced If a private or expired url was All
discovered and needs fulfillment
upon request, this is where the
URL goes for the document
produced against it

 

[9

 
Case: 3:19-cv-00226-WHR Doc #: 26 Filed: 09/08/20 Page: 20 of 21 PAGEID #: 488

EXHIBIT B

Opticon File Format (OPT) consists of seven fields that are comma delimited. These

fields are:

i.

g.

Bates Stamp of Page

Volume Production is on (can be blank)

Path to the Page Image

If it is the first page of the document: place a Y, otherwise, leave empty.
Leave Blank

Leave Blank

Number of pages within the document, only used on the first page

If we had two documents: ABCO001 and ABC0003 that totaled three pages, the contents
of the Opticon File would be:

ABC0001,VOL01,\IMAGES\01\ABC0001.tif,Y,,,2

ABCO002,VOL01,\IMAGES\01\ABCOO02.tif,,,,

ABCO003,VOL01,\IMAGES\01\ABC0003.tif, Y,,,1

20
Case: 3:19-cv-00226-WHR Doc #: 26 Filed: 09/08/20 Page: 21 of 21 PAGEID #: 489

EXHIBIT C

Load File (DAT) Standards are similar to a spreadsheet. There is one table with columns
and rows.

Each column is separated by a delimiter, while the contents of each cell are wrapped by a
“quotation” character. Any line returns within a cell are replaced with a non-standard line return
character. If there are multiple values within a cell, they a delimited by a semi-colon (ASCII 59).
The first row is the title of each Metadata field specified by Exhibit A. The text encoding can be
UTF-16, UTF-8, or Windows (Western European or ISO Latin 1)

Summary of ASCII Delimiters and Purpose

 

 

 

 

 

ASCII Character # Purpose

20 Column Delimiter

254 Column “Quote”

174 New-Line Replacement

59 Multiple Value Delimitation within a cell

 

 

 

 

21
